PER CURIAM.
Upon interlocutory appeal, the appellant seeks review of an order of the lower court denying a temporary injunction.
The appellant is in the business of renting and servicing coin-operated machines such as juke boxes, pinball machines, etc. The nature of the temporary relief sought was to enjoin the appellees from certain allegedly unfair trade practices which have resulted in the loss of customers of the appellant. It is the appellant’s contention that a temporary injunction should have been granted and that the denial of same constituted an abuse of discretion by the lower court.
The granting or denying of the temporary injunction is generally within the sound judicial discretion of the trial judge and the exercise of that discretion will not be disturbed unless a clear showing has been made that there was an abuse. The nature of a temporary injunction is such that it is granted sparingly and cautiously, taking into consideration the beneficial results on one hand and the probable detriment on the other. See Roberts v. Peacock, 141 Fla. 214, 193 So. 548; Clark v. Kreidt, 145 Fla. 1, 199 So. 333. Undoubtedly the chancellor below considered these elements in arriving at his conclusion to deny temporary injunctive relief. No showing has been made, except his denial, of the abuse of discretion by the lower court and it follows that the order appealed should be and it is hereby affirmed.
Affirmed.
CARROLL, CHAS., C. J„ and HORTON and PEARSON, JJ., concur.